TOWNSEND, District Judge
(orally). The merchandise in question, “Alizarine Black,” was classified for duty, under paragraph 18 of the act of 1890, at 35 per.cent, ad valorem, as a “coal-tar color or dye, * * * not specially provided for in this act,” and claimed as free, under paragraph 478 of the same act, as a “dye commercially known as ‘Alizarine Black.’ ” This merchandise is of the same character as that considered in No. 1,201, between the same parties, reported in 90 Fed. 276, and the testimony in that case has been stipulated into this case.- I am satisfied that the additional evidence taken herein is no't such as to justify a modification of the views expressed in the opinion in No. 1,201, concurred in in the subsequent cases of U. S. v. Sehlbach, 33 C. C. A. 277, 90 Fed. 798, and Klipstein v. U. S. (C. C.) 91 Fed. 520, The decision of the board of general appraisers is reversed, for the reasons stated in said opinion.